 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    PETER STROJNIK, SR,                                  Case No. 1:19-cv-01322-LJO-EPG
12                       Plaintiff,
13                                                         ORDER TRANSFERRING CASE TO THE
             v.
                                                           SACRAMENTO DIVISION OF THE
14                                                         EASTERN DISTRICT OF CALIFORNIA
      WEAVER ENTERPRISES, LP, Doing
15    Business as Americana Modern Hotel,
16                       Defendant.
17

18          Plaintiff, Peter Strojnik, Sr., proceeding pro se, has filed an action against Defendant,

19   Weaver Enterprises, LP, doing business as American Modern Hotel. (ECF No. 1.) In his

20   complaint, plaintiff alleges that Defendant violated the Americans with Disabilities Act, the

21   California Unruh Civil Rights Act, the California Disabled Persons Act, and common law

22   negligence per se. The alleged violations took place in Redding, California, which is located in

23   Shasta County, which is part of the Sacramento Division of the United States District Court for

24   the Eastern District of California. Therefore, the complaint should have been filed in the

25   Sacramento Division. See Local Rule 120(d).

26          Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

27   court may, on the court’s own motion, be transferred to the proper court. Therefore, this action

28   will be transferred to the Sacramento Division.
                                                       1
 1           Good cause appearing, IT IS HEREBY ORDERED that:

 2           1. This action is transferred to the United States District Court for the Eastern District of

 3   California sitting in Sacramento; and

 4           2. All future filings shall refer to the new Sacramento case number assigned and shall be

 5   filed at:

 6
                                    United States District Court
 7                                  Eastern District of California
                                    501 "I" Street, Suite 4-200
 8                                  Sacramento, CA 95814
 9

10
     IT IS SO ORDERED.
11

12       Dated:    September 24, 2019                           /s/
13                                                       UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
